Citation Nr: 0510496	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, now rated 20 percent.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served in the Texas National Guard with periods 
of active duty or active duty for training from July 1961 
until his final discharge in August 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied claims for an increased rating for a service-
connected low back disability (low back injury with 
degenerative changes) and for a TDIU rating.  In November 
2002, a Decision Review Officer (DRO) of the RO also denied 
the claims.  The veteran did not report for a May 2004 
hearing before the DRO.  He testified at a hearing before the 
Board held at the RO in November 2004.  


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claims has been obtained.

2.  The veteran's service-connected chronic lumbar strain is 
manifested by no more than mild to moderate symptoms, with 
only occasional flare-ups and some mild functional 
impairment.   

3.  The veteran's solitary service-connected disability is a 
low back disorder that is rated 20 percent disabling.  This 
service-connected disability does not preclude him from 
securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a low back 
disability, now rated 20 percent, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5003, 5292, 5295 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 
4.71a, DCs 5003, 5237, 5242 (2004).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for low back disability

Service connection has been established for a low back 
disability (low back injury with degenerative changes), which 
is now rated 20 percent.  In September 1997, the veteran 
filed a claim for an increased rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's low back disability was most recently diagnosed 
as chronic lumbar spine strain on a September 2002 VA 
examination.  There were previous X-ray findings of 
calcifications in the lumbar spine, but they may not 
necessarily have been due to arthritic changes.  
Nevertheless, the Board will consider all possibly applicable 
diagnostic codes, including those relating to arthritis.

The relevant regulations for rating disabilities of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The Court has held that where the law 
or regulations governing a claim are changed while the claim 
is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for mild limitation of lumbar spine motion; a 20 
percent rating was warranted for moderate limitation of 
motion of the lumbar spine; and a 40 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 26, 2003, degenerative arthritis 
established by X-ray findings was rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  However, these 10 percent and 
20 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, DC 5003, Note 1.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5242 
(degenerative arthritis of the spine).  The Board notes that 
the prior criteria for degenerative arthritis under DC 5003 
continue to apply under the new revisions, but the revisions 
also made some additional criteria specifically applicable to 
arthritis.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  Diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

VA medical records from the 1990s into 2004 reflect treatment 
for various conditions.  However, there are few complaints 
involving the low back.  In September and October 1992, there 
are references to possible use of a back brace.  In December 
1993, on complaint of back pain for the past two to three 
weeks, he was paravertebrally tender, with some spasm.  There 
are additional reports very few times thereafter, including 
in 1994 and 1995; in January 1995, there was full range of 
motion of the lumbosacral spine found and a normal X-ray, 
with moderate muscle spasm and paravertebral tenderness.  
Such records only provide negative evidence against this 
claim. 

In March and April 2001, he was treated for worsening low 
back pain; the pain had started after the veteran had helped 
lift his mother, who had fallen down.  He could bend forward 
at the wait only to about 30 degrees.  X-rays showed mild 
narrowing of the L4-L5 disc and faint calcifications 
(possibly degenerative in origin or partially resorbed 
interbody fusion masses) in the L3-L4 and L4-L5 discs.

The veteran has also been examined by the VA twice in 
connection with his claim.  (He did not report for a third VA 
examination, scheduled for June 2004.)  

On the first VA examination, conducted in December 1997, the 
veteran reported that he had been working as a school 
crossing guard one to two hours daily, with no time lost.  He 
complained of mid- to low back pain, with weakness, 
stiffness, fatigability, and lack of endurance.  He had low 
tolerance for prolonged sitting or standing.  He treated the 
pain with medications.  He reported developing occasional 
flare-ups about every two weeks, which made it increasingly 
difficult to sit or stand up from a bed or a chair or to get 
into a car.  Precipitating factors included cold weather and 
excessive movement.  On flare-ups, he reported that he 
occasionally could not perform household chores.  He was 
using a cane for ambulation.  On functional assessment, he 
had difficulty dressing and doing chores during flare-ups, 
and he wore loafers so that he would not have to bend down to 
tie any shoes.  On examination, the veteran was 
uncooperative.  He had forward flexion to 65 degrees; left 
lateral bending to 50 degrees, right lateral bending to 40 
degrees; left rotation to 30 degrees (versus 90 degrees); 
right rotation to 40 degrees (out of 90 degrees).  Straight 
leg testing was positive bilaterally, with the right greater 
than the left.  There was visible pain and discomfort on 
motion.  There were no visible spasms; he had very minimal 
weakness and some mild tenderness along the spine.  There was 
just very mild atrophy of the back musculature mostly due to 
disuse.  The diagnosis was chronic lumbar strain and mild 
degenerative changes in the L4-L5 discs with mild functional 
impairment.  

On a second VA examination, conducted in September 2002, the 
veteran reported pain, stiffness, weakness, fatigue, lack of 
endurance, and locking of the spine.  He reported using non-
steroidal anti-inflammatory drugs and rest to treat the pain.  
The veteran stated that flare-ups occurred on sitting for 
more than two to three hours, resulting in 50 percent 
diminution of function.  He denied using any assistive or 
orthopedic device for the spine.  (The examiner noted that 
the veteran walked in with a cane, but the veteran indicated 
that he used the cane because of his knees.)  The veteran 
also stated that he could not bend to touch his toes or lift 
heavy objects.  The examiner found the lumbar spine to be in 
a straight line, without evidence of muscle atrophy, 
rigidity, spasm, or wasting.  Deep palpation of the 
paravertebral paraspinous processes produced tenderness in 
the L3-L4 area and in the back's musculature from left to 
right.  On range of motion testing, left lateral bending was 
to 50 degrees; right lateral bending was from 0 to 50 
degrees; forward flexion was from 0 to 70 degrees; back 
extension was from 0 to 10 degrees.  The X-ray of the lumbar 
spine revealed mild narrowing of the L4-L5 disc space; 
otherwise, the X-ray was normal.  The diagnosis was chronic 
lumbar spine strain.  

In an addendum, the examiner further stated that there was no 
additional limitation of movement during the examination that 
had been related to pain, fatigue, incoordination, weakness, 
or lack of endurance.  

At the hearing held before the Board in November 2004, the 
veteran testified that he was unable to bend very much and 
that his back was in constant pain.  He said that he was 
unable to walk very far because of his back and that he often 
had popping in his back.  He stated that he had not worked as 
a cabdriver for four or five years because of his back 
problems; however, he was now volunteering as a driver 
shuttling patients between medical facilities.  

The Board takes heed of the veteran's contention that he is 
more severely disabled by his low back pain than the assigned 
disability rating indicates.  However, his low back 
disability does not satisfy either the old or the new 
criteria, either qualitatively or quantitatively.  His 
functional impairment has consisted of very occasional flare-
ups and very rare reports of low back pain in connection with 
VA treatment.  The low back disability has also been 
described as no more than mild on the 1997 VA examination.  
Also, while the veteran has sometimes reported using a cane 
due to back pain, on VA examination in 2002, he stated that 
he was using the cane due to knee pain, providing only 
negtive evidence against this claim.   

Based on the above, his chronic lumbar strain does not 
produce severe lumbar spine limitation of motion or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, with marked 
limitation of forward bending in a standing position, with 
loss of lateral motion with osteoarthritic changes, and with 
narrowing or irregularity of the joint space, or with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DCs 5292, 5295 (2002).  Additionally, his low back disability 
generally does not result in forward flexion of the 
thoracolumbar spine of 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, DCs 5237, 5242 (2004).  The medical records, as a 
whole, provide only negative evidence against this claim.   

The Board has considered the factors enumerated in 38 C.F.R. 
§§ 4.40, 4.45, and 4.49, and in DeLuca, supra; as noted on 
the 2002 VA examination, no additional functional impairment 
is attributed to these factors, providing more negative 
evidence against this claim.  Without consideration of the 
veteran's complaints of pain, a 20 percent evaluation could 
not be justified.  The Board finds that the currently 
assigned rating fully compensates the level of pain 
objectively supported on this record.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability warrants no more than a 20 
percent rating.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule is not 
for application, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).  

II.  TDIU rating

The veteran also seeks a total disability rating based on 
individual unemployability (a TDIU rating).  He alleges that 
he has not been able to work since late 1996 because of his 
service-connected low back disability.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2004).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2004).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2004).

Currently, service connection is in effect only for one 
disability: a low back disability that continues to be rated 
20 percent disabling.  This rating is far from the numerical 
requirement for that would satisfy the schedular requirements 
for consideration of a TDIU rating.  38 C.F.R. § 4.16(a).

Moreover, on possible extraschedular consideration, there is 
no evidence to suggest that the service-connected low back 
disability has rendered the veteran unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  While the veteran contends 
that he has not worked since late 1996, when he was a 
cabdriver, the record shows that he was working as late as 
December 1997 as a school crossing guard for several hours 
daily.  Thus, the veteran's statement is inconsistent with 
the record to some degree.  Furthermore, the record shows 
very few instances of low back pain that have necessitated 
treatment at a VA facility.  On the contrary, the veteran has 
sought VA treatment for his chronic low back pain very 
rarely.  

Although he reports constant low back pain with occasional 
flare-ups every few weeks, it has not been shown that this 
pain from the service-connected low back disability has 
affected his ability to work.  Functional limitations have 
included no more than the ability to lift heavy objects or to 
bend and touch his toes.

The Board also notes that the veteran testified at the 
November 2004 hearing that he was not receiving disability 
benefits from the Social Security Administration (SSA); 
according to remarks made by the veteran to a United States 
Senator's office in March 2003, the veteran has also 
indicated that the SSA had denied his claims for disability 
benefits six times.  The Board mentions this only to 
emphasize that there does not appear to be any additional 
pertinent evidence or assessment of disability affecting 
employment that is available for consideration.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a TDIU rating.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Veterans Claims Assistance Act of 2000

The Board must also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
April 1998, that is, before the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of these 
claims.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in December 2003; a statement 
of the case in December 1998; and supplemental statements of 
the case in November 2002, December 2003, and July 2004.  The 
correspondence and adjudicative documents also discussed 
specific evidence and the particular legal requirements 
applicable to the veteran's claim.  Taken together, all of 
these documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision.  There can be no 
harm to the veteran, as the VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  The Board also explored with the veteran the 
possibility of any additional evidence at the March 2004 
hearing.  Thus, the VA has satisfied its "duty to notify" 
the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained.  

In addition, the VA had scheduled the veteran for several 
examinations, but he failed to appear for the more recent VA 
examination in June 2004.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran's failure to report for the last examination without 
good cause is grounds for summary denial; however, since the 
veteran did report for two other examinations, the Board 
therefore will evaluate his claim on the evidence of record.  
See 38 C.F.R. § 3.655 (2004); Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991); see also Engelke v. Gober, 10 Vet. App. 
396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992).  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
 

ORDER

An increased rating for a low back disability is denied.

A TDIU rating is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


